Citation Nr: 1609010	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to initial increased disability ratings for service-connected posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling from May 1, 2008; 30 percent disabling from July 31, 2008; 50 percent disabling from May 12, 2011; and 70 percent disabling from June 16, 2014.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1987 until April 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Salt Lake City, Utah, and Houston, Texas, respectively.  The case is currently under the jurisdiction of the RO in Houston, Texas.

This case was previously remanded by the Board in May 2014, and has since returned to the Board for further appellate review.

In the May 2013 rating decision, the RO denied entitlement to a TDIU and to service connection for ED, to include as secondary to hypertension.  The Veteran filed a timely notice of disagreement (NOD).  In a September 2014 rating decision, the RO granted entitlement to TDIU from May 2, 2011, to June [15], 2014.  (From June 16, 2014, the combined rating for the Veteran's service-connected disabilities is 100 percent.)  As this represents a full grant of the benefit sought on appeal, the Board has limited its consideration to the issues listed on the title page above.  With regard to the Veteran's claim for service connection for ED, the RO has not yet issued a statement of the case on that issue and the Board lacks jurisdiction to consider it.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to service connection for ED, to include as secondary to service-connected hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Board received a letter from the Veteran and the Veteran's appointed representative indicating that the Veteran desired to withdraw an issue on appeal, being his claim of entitlement to increased initial disability ratings for service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  The record shows that the Veteran filed a timely NOD to the assignment of an initial disability rating of 10 percent for his service-connected PTSD.  During the pendency of the appeal, the RO granted increased ratings for PTSD of 30 percent effective July 31, 2008; 50 percent effective May 12, 2011; and 70 percent effective June 16, 2014.  The Veteran perfected his appeal with the submission of a timely substantive appeal following the issuance of the SOC.

However, a substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  A review of the record shows that in a written statement received in February 2016, the Veteran informed the Board that he no longer wished to pursue his claim of entitlement to increased initial disability ratings for service-connected PTSD.  That same month, the Board received a written statement from the Veteran's representative also noting the Veteran's desire to withdraw the claim on appeal.

Having met the requirements of 38 C.F.R. § 20.204 (2015), the Veteran has withdrawn his substantive appeal with respect to the issue of entitlement to increased initial ratings for service-connected PTSD.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.


ORDER

The appeal on the issue of entitlement to increased initial disability ratings for service-connected PTSD is dismissed.


REMAND

As noted in the introduction, the record reflects that the Veteran filed a timely NOD to a May 2013 rating decision that denied service connection for ED, to include as secondary to service-connected hypertension.  An SOC has yet to be issued as to that claim.  Thus, that issue must be remanded so an SOC may be issued, and so the Veteran has the opportunity to perfect an appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative an SOC on the issue of entitlement to service-connection for ED, to include as secondary to service-connected hypertension.  If, and only if, the Veteran perfects an appeal as to that issue, return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


